IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JOSEPH TAYE,                          §
                                        §     No. 140, 2014
         Defendant Below,               §
         Appellant,                     §
                                        §     Court Below:
                                        §
               v.                       §     Superior Court of the
                                        §     State of Delaware, in and for
  STATE OF DELAWARE,                    §     New Castle County
                                        §
         Plaintiff Below,               §     Cr. I.D. No. 0812020623
         Appellee.                      §

                         Submitted: September 17, 2014
                          Decided: September 18, 2014

  Before HOLLAND, RIDGELY and VALIHURA, Justices.

                                    ORDER

         This 18th day of September 2014, the Court, having considered this

matter on the briefs of the parties, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Superior Court

in its decision of February 26, 2014;

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Superior Court be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:



                                        /s/ Karen L. Valihura
                                             Justice